             Case 1:19-cv-07314-ALC-BCM Document 35
                                                 34 Filed 01/21/21
                                                          01/20/21 Page 1 of 1

PORT
AUTHORITY
NVNJ                                                                                                                                       1/21/2021

AIR LAND RAIL SEA


     January 20, 2021
     VIA ELECTRONIC FILING
     Honorable Andrew L. Carter Jr.
     United States District Court Judge
     Southern District of New York
     40 Foley Square, Room 435
     New York, NY 10007

               Re:        Ashley Prendergast v. Port Authority of New York and New Jersey
                          Civil Action No. 19-cv-7314 (ALC) (BCM)                    ___

     Dear Judge Carter:

     This office represents Defendant Port Authority of New York and New Jersey in the above-
     referenced action. Defendant writes to request a one-week extension of time to file its motion for
     summary judgment. The current deadline to file a motion for summary judgment is January 22,
     2021 pursuant to the Court’s December 30, 2020 order. Due to the undersigned’s caseload, we
     are requesting one additional week until January 29, 2021 to file Defendant’s opening brief.
     Plaintiff’s counsel consents to this request. This is Defendant’s first request for an extension to
     file a dispositive motion.

     We thank the Court for its courtesies and attention to this matter.

     Respectfully submitted,
                                                                            Defendant's request for an extension is
          /s/ Cheryl Alterman                                               hereby GRANTED. The parties' deadlines to
     Megan Lee, Esq.                                                        file opposition and reply briefs are also
     Cheryl Alterman, Esq.                                                  extended by one week to February 12, 2021
     The Port Authority of New York and New Jersey                          and February 19, 2021, respectively.
     Law Department
     4 World Trade Center
     150 Greenwich Street, 24th Floor
     New York, New York 10007
     (212) 435-3431
                                                                                 Dated: January 21, 2021
     cc: Richard Soto, Esq. (via ECF)




       4 World Trade Center l 150 Greenwich Street, 24 Floor l New York, NY 10007 l T: 212-435-3431 l F: 212-435-3834 l NAME: calterman@panynj.gov
